2016 UT App 7



               THE UTAH COURT OF APPEALS

                         STATE OF UTAH,
                           Appellee,
                                v.
                           JILL GOFF,
                           Appellant.

                      Per Curiam Decision
                         No. 20150183-CA
                      Filed January 14, 2016

            Third District Court, Tooele Department
               The Honorable Robert W. Adkins
                         No. 141300057

              Jacob L. Linares, Attorney for Appellant
          Sean D. Reyes and Daniel W. Boyer, Attorneys
                          for Appellee

 Before JUDGES GREGORY K. ORME and J. FREDERIC VOROS JR., and
                  JUSTICE JOHN A. PEARCE. 1

PER CURIAM:

¶1     Jill Goff appeals her sentence after pleading guilty to child
abuse homicide. Goff argues that the district court abused its
discretion in sentencing her to prison.

¶2     We review the sentencing decision of the district court,
including the decision to grant or deny probation, for abuse of
discretion. See State v. Valdovinos, 2003 UT App 432, ¶ 14, 82 P.3d
1167. “An abuse of discretion results when the judge fails to
consider all legally relevant factors, or if the sentence imposed is


1. Justice John A. Pearce sat by special designation, as authorized
by law. See generally Utah R. Jud. Admin. 3-108(3).
                            State v. Goff


clearly excessive.” Id. (citation and internal quotation marks
omitted). Furthermore, “[a]n appellate court may only find
abuse if it can be said that no reasonable [person] would take the
view adopted by the trial court.” Id. (second alteration in
original) (citation and internal quotation marks omitted). Finally,
a “defendant is not entitled to probation, but rather the court is
empowered to place the defendant on probation if it thinks that
will best serve the ends of justice and is compatible with the
public interest.” State v. Rhodes, 818 P.2d 1048, 1051 (Utah Ct.
App. 1991).

¶3     Goff asserts that the district court failed to consider
certain factors that mitigated against the imposition of prison
sentence. More particularly, Goff argues that the district court
failed to consider certain information included in a report
prepared by her private investigator. The record demonstrates
that while the district court had initially not reviewed the report
prepared by Goff’s private investigator, the court took a recess to
review the report prior to conducting the sentencing hearing.
Goff then referred to the mitigating factors set forth in the report
during the course of the hearing. Thus, the district court did in
fact have the opportunity to review all of the factors Goff wished
the court to consider. In the end, the district court determined
that other factors were more significant. Specifically, in making
its decision, the district court referred to Goff’s failure to seek
medical assistance for her children after learning they had
ingested methadone and her failure to provide that information
to appropriate authorities when doctors were attempting to
determine the cause of her children’s conditions. Based upon the
evidence presented to the district court, we cannot say that the
court abused its discretion in sentencing Goff to prison. See
Valdovinos, 2003 UT App 432, ¶ 14.

¶4    Goff also argues that the district court wrongly
considered information that was not relevant to the crime
committed. Specifically, Goff asserts that the district court



20150183-CA                      2                 2016 UT App 7
                           State v. Goff


improperly considered a statement in the her presentence
investigation report (PSI) that indicated that Goff was selling
methadone, thereby casting her as a drug dealer. However, Goff
failed to preserve this claim. In order for Goff to have preserved
this issue for appeal she must have entered a timely and specific
objection—“’specific enough to give the trial court notice of the
very error’ of which [she] complains.” State v. Garner, 2008 UT
App 32, ¶ 11, 177 P.3d 637 (citation omitted). While Goff did
allege that the statement was untrue, she never objected to its
inclusion in the PSI, nor did she argue that the PSI should be
altered to remove the reference or otherwise argue that the
statement should be stricken from the record. Further, Goff fails
to assert that any exception to the preservation rule applies to
this case. Accordingly, the claim may not be raised on appeal.
See id.

¶5    Affirmed.




20150183-CA                     3                 2016 UT App 7